PER CURIAM.
Lorenzo Williams appeals the order revoking his probation in circuit court case numbers 15-438 and 15-494 after a hearing. We affirm without comment the trial court's finding that Williams willfully violated condition five and special condition four of his probation by committing new law offenses and contacting the victim and the court's revocation of Williams' probation. However, we reverse the revocation order to the extent that it incorrectly states that Williams admitted the violations, and we remand for the trial court to correct this scrivener's error. See Hamilton v. State, 128 So.3d 177 (Fla. 2d DCA 2013).
Affirmed in part; reversed in part; remanded with instructions.
VILLANTI, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.